Citation Nr: 1539564	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sciatic nerve involvement of the left lower extremity, to include as secondary to the service-connected thoracolumbar arthritis.

2.  Entitlement to a compensable disability rating for ocular spasms of the left eye with physiological anisocoria and photophobia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 1, 2010 due exclusively to the sciatic nerve involvement of the right lower extremity.

4.  Entitlement to higher initial disability ratings for sciatic nerve involvement of the right lower extremity, currently rated as noncompensable (0 percent) since June 15, 2009, 10 percent since March 14, 2012, and 20 percent since February 9, 2015.

5.  Entitlement to a compensable initial disability rating for erectile dysfunction.

6.  Entitlement to a compensable initial disability rating for left epididymitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975, and from January 1986 to July 2004.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for erectile dysfunction, left epididymitis, and sciatic nerve involvement of the right lower extremity.  The RO assigned initial noncompensable disability ratings for each disability, retroactively effective from June 15, 2009, the date of the service connection claims.  The November 2009 rating decision also denied service connection for the left lower extremity and denied an increased disability rating for the left eye disability.  The Veteran filed a Notice of Disagreement (NOD) in December 2009, appealing the denials and appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in August 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in September 2012, which increased the disability rating for the sciatic nerve involvement of the right lower extremity to 10 percent.  The 10 percent rating was made retroactively effective from March 14, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In September 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in February 2015, which increased the disability rating for the sciatic nerve involvement of the right lower extremity to 20 percent.  The 20 percent rating was made retroactively effective from February 9, 2015, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

Additionally, the Board notes that the Veteran is currently in receipt of a TDIU rating since March 1, 2010.  In his July 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported being unemployable since August 2009 due in pertinent part to his service-connected sciatic nerve involvement of the right lower extremity.  In a March 2010 Social Security Administration (SSA) decision, the Veteran was found to be disabled and unemployable since July 1, 2009, due to his "peripheral vascular (arterial) disease."  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected sciatic nerve involvement of the right lower extremity prior to March 1, 2010, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the Board is remanding the TDIU issue, but adjudicating the increased rating claim for the service-connected sciatic nerve involvement of the right lower extremity.  This bifurcation is in accordance with the VA Office of General Counsel Prec. Op. No. 6-96.

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities prior to March 1, 2010, the Board refers that discrete claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2015).

Following the AOJ's readjudication of these claims in the February 2015 Supplemental SOC (SSOC), additional medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a March 2015 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for sciatic nerve involvement of the left lower extremity, to include as secondary to the service-connected thoracolumbar arthritis; (2) entitlement to a compensable disability rating for ocular spasms of the left eye with physiological anisocoria and photophobia; and, (3) entitlement to a TDIU prior to March 1, 2010 due exclusively to the sciatic nerve involvement of the right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From June 15, 2009, to February 8, 2015, the sciatic nerve involvement of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

2.  Since February 9, 2015, the sciatic nerve involvement of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.
3.  Throughout the appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by penile deformity.

4.  Throughout the appeal, the Veteran's left epididymitis has been manifested by pain, soreness, tenderness, and swelling.


CONCLUSIONS OF LAW

1.  From June 15, 2009, to March 13, 2012, the criteria for a 10 percent initial disability rating, but no higher, for sciatic nerve involvement of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115b, 4.118, 4.20, DCs 7599-7525, 7804 (2015).

2.  The criteria for a higher initial disability in excess of 10 percent from June 15, 2009, to February 8, 2015, and in excess of 20 percent from February 9, 2015, for sciatic nerve involvement of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for a compensable initial disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115b, DCs 7599-7522 (2015).

4.  The criteria for a 10 percent initial disability rating, but no higher, for the left epididymitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115b, 4.118, DCs 7599-7525, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These appeals arise from the Veteran's disagreement with the initial rating assigned following the grants of service connection for right lower extremity, erectile dysfunction, and left epididymitis.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in June 2009 and August 2009 before the grants of service connection were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, SSA disability benefits records, and post-service VA and private treatment records have been obtained.  The Board notes that the private treatment records from the Wellness Center are not of record.  The RO sent the Wellness Center letters in August 2009 and September 2009 requesting the Veteran's records.  In a September 2009 letter, the Veteran was informed that these records have not been obtained and he was afforded the opportunity to submit his own copies of these records (which he did not).  In an October 2009 letter, the RO was informed by the Wellness Center that they did not have any records pertaining to the Veteran.  The Veteran was informed of the unavailability of these records in the November 2009 rating decision.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in February 2015.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in January 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the pertinent issues as "entitlement to a compensable rating for epididymitis . . . entitlement to a compensable rating for erectile dysfunction . . . and entitlement to a disability rating in excess of 10 percent for sciatic nerve involvement of the right, lower extremity,"  See Board hearing transcript, page 2.  The VLJ then noted the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., current symptomatology of the service-connected disabilities).  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which were provided in February 2015.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his claims file.   Further, as directed by the remand, the AOJ readjudicated the Veteran's claims in the February 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating General Regulations and Statutes 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Right Lower Extremity

The Veteran's sciatic nerve involvement of the right lower extremity is currently rated as noncompensable (0 percent) since June 15, 2009, as 10 percent since March 14, 2012, and as 20 percent since February 9, 2015, under 38 C.F.R. § 4.124a, DC 8520.  He seeks higher initial evaluations.

Under DC 8520, a disability rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board will begin by addressing the 0 percent disability rating in effect from June 15, 2009, to March 13, 2012.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a compensable disability rating of 10 percent for his sciatic nerve involvement of the right lower extremity prior to March 14, 2012.  Specifically, there is evidence of mild, incomplete paralysis of the sciatic nerve of the right lower extremity, to warrant a compensable disability rating prior to March 13, 2012.  38 C.F.R. § 4.124a, DC 8520.  

At a July 2009 VA examination for the lumbar spine, the Veteran reported constant moderate pain that radiated from his back down his left lower extremity, which limited his ability to walk and caused stiffness.  Sensory function was abnormal in the right lower extremity at the examination.  

In an August 2009 private treatment record, the Veteran was diagnosed with sciatic neuralgia upon examination of his lumbar spine.  

VA treatment records dated in December 2009 documented unstable neuralgia of the sciatic nerve of the right lower extremity.  The pain was uncontrolled.  The Veteran denied any weakness or paralysis.  His reflexes were intact.  Numbness and tingling of the Veteran's lower back and right lower extremity were shown.  His chronic pain was not relieved with his current treatment.
At a February 2010 SSA examination, the Veteran reported pain and muscle cramps in several of his joints and the use of a cane.  The pain was worse with activity.  Neurological testing revealed numbness, tingling, and weakness (body part and nerve unspecified).  

A March 2010 VA treatment record documented lumbar radiculopathy of the right lower extremity with pain and muscle cramps that was worse with walking, but better with medication.  The Veteran reported severe pain in his right leg with any activity.  

Thus, the Board finds that the Veteran is entitled to a 10 percent initial disability rating for his sciatic nerve involvement of the right lower extremity from June 15, 2009, to March 13, 2012, as the evidence of record documents mild, incomplete paralysis of the sciatic nerve of the right leg during this period of time.  38 C.F.R. 
§ 4.124a, DC 8520.  

The Board will now address the 10 percent disability rating in effect from June 15, 2009, to February 8, 2015.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right lower extremity during this time period.  Specifically, there is no evidence of moderate incomplete paralysis of the sciatic nerve of the right lower extremity, to warrant a disability rating in excess of 10 percent.  38 C.F.R. § 4.124a, DC 8520.

At a July 2009 VA examination for the lumbar spine, the Veteran reported constant moderate pain that radiated from his back down his left lower extremity, which limited his ability to walk and caused stiffness.  Sensory function was abnormal in the right lower extremity at the examination.  However, additional and more specific neurological testing was not conducted at the July 2009 VA examination.

In an August 2009 private treatment record, the Veteran was diagnosed with sciatic neuralgia upon examination of his lumbar spine.  His touch, pin, vibratory, and proprioception sensations were normal.  His deep tendon reflexes were normal.
VA treatment records dated in December 2009 documented unstable neuralgia of the sciatic nerve of the right lower extremity.  The pain was uncontrolled.  The Veteran denied any weakness or paralysis.  His reflexes were intact.  Numbness and tingling of the Veteran's lower back and right lower extremity were shown.  His chronic pain was not relieved with his current treatment.

At a February 2010 SSA examination, the Veteran reported pain and muscle cramps in several of his joints and the use of a cane.  The pain was worse with activity.  Neurological testing revealed numbness, tingling, and weakness (body part and nerve unspecified).  

A March 2010 VA treatment record documented lumbar radiculopathy of the right lower extremity with pain and muscle cramps that was worse with walking, but better with medication.  The Veteran reported severe pain in his right leg with any activity.  

At a March 14, 2012, VA examination, the Veteran reported intermittent pain in his right lower extremity that radiated from his back.  The pain was associated with prolonged standing, walking, and sitting.  The Veteran described the pain as a severe, sharp pain that shot down his right leg.  The Veteran denied any numbness or tingling in his right lower extremity.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had moderate intermittent pain of his right lower extremity.  He had normal muscle strength and no atrophy of the muscles.  His reflexes of the right lower extremity were normal.  He had decreased sensation in his right lower extremity, but no trophic changes.  His gait was normal and he did not use any assistive devices.  Regarding functional impairment, the examiner found that the Veteran's right lower extremity would limit him from prolonged standing and walking.  Based on the aforementioned findings, the VA examiner determined that the Veteran had mild incomplete paralysis of the right lower extremity.

At his January 2013 Board hearing, the Veteran testified that he used a cane and experienced numbness, muscle spasms and an inability to walk/stand for long periods of time.  These symptoms have been documented in the treatment records and/or examination above.

A June 2014 VA treatment record documented tingling of the Veteran's right leg that was worse with prolonged sitting.  The physician found that the Veteran had paresthesias in his right lower extremity with sensory loss in his feet.  The Veteran was prescribed medication.

The remaining VA and private treatment records during this time period do not provide contrary evidence.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right lower extremity during this time period.  The VA examiner found that the Veteran's incomplete paralysis of the sciatic nerve of the right lower extremity was mild, even with consideration of the Veteran's pain and difficulty walking.  This determination is supported by the VA and private treatment records during this period, who also considered the Veteran's pain, spasms, and difficulty walking.  Furthermore, when the involvement is wholly sensory, as here, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Thus, there is no evidence of moderate incomplete paralysis of the sciatic nerve of the right lower extremity, to warrant a disability rating in excess of 10 percent.  38 C.F.R. § 4.124a, DC 8520.

The Board will now address the 20 percent disability rating in effect since February 9, 2015.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right lower extremity since February 9, 2015.  Specifically, there is no evidence of severe incomplete paralysis of the sciatic nerve, to warrant a disability rating in excess of 20 percent.  38 C.F.R. 
§ 4.124a, DC 8520.

At a February 9, 2015, VA examination, the Veteran reported pain radiating from his right buttock to his right calf whenever he walked a certain distance.  He stated that the pain would occur sooner if he was wearing a coat or carrying anything of weight.  A January 2015 EMG was conducted for the VA examination, which revealed right radiculopathy.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran's right lower extremity was manifested by moderate constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  His muscle strength in the right lower extremity was normal and he did not have any muscle atrophy.  His reflexes were normal, except the Veteran's right ankle was hypoactive (+1).  The sensory examination of the right lower extremity was normal.  The Veteran did not have any tropic changes and his gait was normal.  He did not require any assistive devices at the examination.  The examiner found that the Veteran had some numbness, but did not have any muscle spasms.  Regarding the Veteran's functional impact, the examiner found that the Veteran would have an inability to walk or stand for prolonged periods of time due to his radiculopathy of the right lower extremity.  Based on the aforementioned findings, the VA examiner found that the Veteran had moderate incomplete paralysis of the right lower extremity.

The VA and private treatment records during this time period do not provide contrary evidence.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his right lower extremity since February 9, 2015.  The VA examiner found that the Veteran's right lower extremity was best rated as moderate, even with consideration of the Veteran's pain and difficulty walking, and there is no medical evidence dated since February 9, 2015, to warrant otherwise.  Furthermore, when the involvement is wholly sensory, as here, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Thus, there is no evidence of severe incomplete paralysis of the sciatic nerve, to warrant a disability rating in excess of 20 percent.  38 C.F.R. 
§ 4.124a, DC 8520.

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In making this determination, the Board has considered the lay statements from the Veteran and his son regarding the Veteran's right lower extremity and his inability to walk due to the pain.  The Board notes that in adjudicating a claim, the competence and credibility of a layperson must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his son are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, numbness, and weakness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's and his son's competent and credible beliefs that the Veteran's disability is worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the claim of entitlement to higher initial disability ratings for sciatic nerve involvement of the right lower extremity, currently rated as noncompensable (0 percent) since June 15, 2009, 10 percent since March 14, 2012, and 20 percent since February 9, 2015.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Erectile Dysfunction

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.115b, DC 7522, for his erectile dysfunction.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2015) (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher initial evaluation.

Initially, the Board notes that the Veteran is already receiving special monthly compensation (SMC) for his erectile dysfunction, under 38 C.F.R. § 3.350(a) (2015), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).  Impotence is compensated by SMC, and that benefit has been awarded to the Veteran.  Higher rates of SMC are based on additional disabilities.  The Veteran has not claimed nor does the evidence show any additional disabilities that might indicate a claim for a higher rate of SMC.  

Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other DC that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  

In order for the Veteran to receive a higher 20 percent rating, DC 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the veteran contend that he has any physical deformity of his penis.  None of the VA examinations or VA and private treatment records document a physical deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In making this determination, the Board has considered the lay statements from the Veteran, his friend, and his brother regarding the Veteran's erectile dysfunction.  The Board notes that in adjudicating a claim, the competence and credibility of a layperson must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran, his friend, and his brother are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as difficulty getting and maintaining an erection, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  However, the Veteran's, his friend's, and his brother's competent and credible beliefs that the Veteran's disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected erectile dysfunction at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.



	(CONTINUED ON NEXT PAGE)

C.  Left Epididymitis

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.115b, DC 7525, for his left epididymitis.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2015) (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher initial evaluation.

Initially, the Board notes that the Veteran is already receiving SMC for his left epididymis, under 38 C.F.R. § 3.350(a) (2015), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).  Impotence is compensated by SMC, and that benefit has been awarded to the Veteran.  Higher rates of SMC are based on additional disabilities.  The Veteran has not claimed nor does the evidence show any additional disabilities that might indicate a claim for a higher rate of SMC.  

DC 7525 refers to epididymo-orchitis, chronic only, and instructs the rater to rate under the criteria for urinary tract infections or, where applicable, as a tubercular infection, rated in accordance with 38 C.F.R. §§ 4.88b (2015) (ratings for infectious diseases, immune disorders, and nutritional deficiencies) or 4.89 (2015) (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968).  38 C.F.R. 
§ 4.115b.  The Board notes that the provisions for tubercular infections are not applicable in this case, as the record does not indicate such a diagnosis.  Under 38 C.F.R. § 4.115a, urinary tract infection warrants a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A higher 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  

Additionally, DC 7523 refers to testis, atrophy complete.  38 C.F.R. § 4.115b.  A 0 percent rating is warranted for atrophy complete of one testis.  Id.  A 20 percent rating is warranted for atrophy complete of both testes.  Id.  DC 7524 refers to removal of testis.  Id.  A 0 percent rating is warranted for the removal of one testis, and a 30 percent rating is warranted for the removal of both testes.  Id.  

Here, a compensable disability rating is not warranted under DCs 7523 or 7524 because the examinations document that the Veteran's left testicle is smaller than average, but the evidence does not show any atrophy of the left testicle.  38 C.F.R. § 4.115b.  In addition, since there is no evidence that the veteran's disability is productive of urinary tract infection, to include poor renal function, treatment for his left epididymitis, or voiding or renal dysfunction, compensable disability ratings are not warranted under DC 7525, which pertains to chronic epididymo-orchitis, or DC 7529, which pertains to benign neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  

The Board notes, however, that 38 C.F.R. § 4.118, DC 7804 (2015), which pertains to scars, most closely describes the symptomatology associated with the Veteran's left epididymitis.  This code provides for a 10 percent disability rating for one or two scars that are unstable or painful upon examination.  Id.  Here, although the medical evidence does not indicate the presence of a scar, it does reflect the veteran's complaints of chronic pain, soreness, tenderness, and swelling in the left testicle.  These symptoms were also documented at the VA examinations and at his Board hearing.  Accordingly, the Board concludes that an initial disability rating of 10 percent is warranted for left epididymitis under DC 7804, by analogy throughout the initial evaluation period.  38 C.F.R. § 4.118, DC 7804; see 38 C.F.R. § 4.20.

However, the Veteran is not entitled to a disability rating in excess of 10 percent for his left epididymitis.  DC 7804 warrants a disability rating in excess of 10 percent for three or more scars.  As stated above, the Veteran does not have any scars and is instead being rated by analogy for his one disability that is manifested by pain, tenderness, and swelling.  Therefore, the Board finds that this equates to one scar, which is rated as 10 percent under DC 7804.  38 C.F.R. § 4.118.  Additionally, none of the other scar regulations would warrant the Veteran a disability rating in excess of 10 percent, as the evidence of record does not establish that the Veteran's left epididymitis is located on the head, face, or neck, has been deep and nonlinear, has affected 20 to 40 percent of the entire body or 20 to 40 percent of the exposed area affected, or has required systemic therapy for a total duration of six weeks or more during the past 12-month period.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805, 7806 (2015).  Furthermore, the Veteran is not entitled to a disability rating in excess of 10 percent under DCs 7523, 7524, and 7525, because, as stated above, the Veteran did not meet the requirements for a compensable disability rating under these codes.  38 C.F.R. § 4.115b.  

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In making this determination, the Board has considered the lay statements from the Veteran and his friend regarding the Veteran's pain in his left testicle.  The Board notes that in adjudicating a claim, the competence and credibility of a layperson must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran and his friend are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain and swelling, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's and his friend's competent and credible beliefs were considered in assigning the Veteran a compensable disability rating, but regarding a disability rating in excess of 10 percent, they are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected left epididymitis have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left epididymitis at any time during the appeal period.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.

D.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right lower extremity, erectile dysfunction, and left epididymitis fully address his symptoms, which include mainly pain, numbness, weakness, inability to achieve an erection, swelling, and tenderness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the right lower extremity, erectile dysfunction, and left epididymitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, numbness, weakness, inability to achieve an erection, swelling, and tenderness.  The regulations address these symptoms in relation to each service-connected disability discussed above, and these symptoms were considered in assigning him his current disability ratings.  However, even with consideration of these symptoms, his overall disability pictures were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for the sciatic nerve involvement of the right lower extremity from June 15, 2009, to March 13, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to higher initial disability ratings for sciatic nerve involvement of the right lower extremity, currently rated as 10 percent from June 15, 2009, to February 8, 2015, and 20 percent since February 9, 2015, is denied.

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.

Entitlement to an initial disability rating of 10 percent, but no higher, for the left epididymitis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Left Lower Extremity Claim

The Board previously remanded this claim in September 2014 for, in pertinent part, a VA neurological examination and medical opinion to be obtained regarding the nature and etiology of the Veteran's left lower extremity.  Upon remand, an EMG of the left lower extremity was obtained in January 2015.  The EMG documented a normal left lower extremity and radiculopathy of the left lower extremity was not documented.  However, the physician conducting the EMG noted that the Veteran had symptoms of claudication in his legs.  The physician stated that "this needs to be investigated."  The physician also stated that he "[w]ould question vascular claudication as a component of [the Veteran's] leg pain as well.  Would recommend following up with vascular surgeon for additional evaluation."  A VA neurological examination was obtained in February 2015.  Claudication of the left lower extremity was not documented at the February 2015 VA examination; instead, the VA examiner found that the Veteran did not have radiculopathy of the left lower extremity and provided a negative nexus opinion based solely on this fact.  The examiner did opine that it was probable that the Veteran's symptoms for the left lower extremity were due to vascular disease of the legs; however, no vascular diagnosis was provided for the left lower extremity and no medical nexus opinion regarding a vascular diagnosis was obtained.  A review of the recently obtained VA treatment records documents a diagnosis of distal occlusive disease of the left lower extremity in June 2014.  Further, in August 2010 (during the course of this appeal), the Veteran underwent stent placement for claudication of his left lower extremity by the VA Medical Center (VAMC).  The March 2010 SSA decision also documents "peripheral vascular (arterial) disease" (leg unspecified).  

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall, 11 Vet. App. at 271.  Here, the Board finds that a VA vascular examination and medical opinion are needed to address the Board's September 2014 remand directives, to include the Veteran's current vascular diagnoses of his left lower extremity.

Left Eye Claim

In a November 2014 statement, the Veteran reported recent outpatient treatment for his service-connected ocular spasms of the left eye with physiological anisocoria and photophobia at the Reynolds Hospital in Fort Sill, Oklahoma.  The Veteran stated that he was provided an eye examination by an optometrist on February 24, 2014.  These federal records are not currently in the claims file.  On remand, these pertinent treatment records must be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU Claim

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for this claim - particularly a TDIU due exclusively to the right lower extremity.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected sciatic nerve involvement of the right lower extremity precluded him from performing substantially gainful employment prior to March 1, 2010.  The Veteran is currently in receipt of a TDIU rating since March 1, 2010.  In his July 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported being unemployable since August 2009 due in pertinent part to his service-connected sciatic nerve involvement of the right lower extremity.  In a March 2010 SSA decision, the Veteran was found to be disabled and unemployable since July 1, 2009, due to his "peripheral vascular (arterial) disease."  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by the service-connected sciatic nerve involvement of the right lower extremity exclusively and the effect on his employability prior to March 1, 2010, has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU due exclusively to the service-connected sciatic nerve involvement of the right lower extremity.  

2.  Obtain all pertinent outpatient treatment records for the Veteran's service-connected ocular spasms of the left eye with physiological anisocoria and photophobia from the Reynolds Hospital at Fort Sill, Oklahoma, to include the optometry appointment on February 24, 2014, that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA vascular examination to determine the nature and etiology of his claimed left lower extremity disorder, to include claudication, distal occlusive disease, and peripheral vascular disease.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  
Following an examination, the VA examiner is requested to address the following:

a) State whether the Veteran has a current diagnosis related to his left lower extremity.

b) If so, is it at least as likely as not that the Veteran's current diagnosis was incurred in or caused by his active military service?  In this regard, the examiner is asked to consider the Veteran's lay statements of aching, swelling, and paralysis of his left leg in service, and the STRs documenting tightness, cramps, and radicular pain of the left leg.  

c) If so, is it at least as likely as not that the Veteran's current diagnosis was caused by his service-connected thoracolumbar arthritis?  

d) If so, is it at least as likely as not that the Veteran's current diagnosis was aggravated (permanently worsened beyond the normal progression) by his service-connected thoracolumbar arthritis?
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  Obtain a VA medical opinion regarding whether the Veteran's service-connected sciatic nerve involvement of the right lower extremity prevented him from performing the physical and mental acts required for gainful employment at any time prior to March 1, 2010, considering the impairment due to the pathology, symptoms, and signs associated with the sciatic nerve involvement of the right lower extremity.

A complete rationale for all conclusions should be provided.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

hese claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


